820 F.2d 1225
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Reginald McWILLIAMS, Plaintiff-Appellant,v.Eugene BARKSDALE, J.A. Blackwell, Hugh Stanton, JohnCampbell, Joseph McCartie, Lamar Alexander, andWilliam Leach, Defendants-Appellees.
No. 86-6058.
United States Court of Appeals, Sixth Circuit.
June 15, 1987.

Before MERRITT and MARTIN, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of plaintiff's appeal from the district court's order denying his motions to amend his complaint and for reconsideration of the February 13, 1986, order dismissing his civil rights action.  The motion for reconsideration has been construed as a motion filed under Rule 60(b), Federal Rules of Civil Procedure.  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Upon consideration, this court affirms the district court's order dated August 21, 1986, and filed August 22, 1986, for reasons stated by the district court therein.  Rule 9(b)(5), Rules of the Sixth Circuit.